DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
The applicant states that the amended claims are not obvious over the combination of the prior arts.  In reply, Hong discloses a method and system for receiving assigned resource for receiving data in the downlink channel and pre-emption punctured signal in one or more locations using RNTI “no transmission to UE in one or more location using a signal with RNTI”, See Final Office action.  However, Hong fail to disclose using a specific RNTI for each type of service or traffic for the information such as control data, Embb, Urllc.  In the same field of endeavor, Chang discloses a method and system for receiving RNTI for each type of traffics or services such as URLLC, Embb, receiving a grant signal that indicates resources for type of service or traffic between the base station and mobile using RNTI that associated with the type of traffic or service, See Final office action.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of application filed to implement the teaching of Chang into the teaching of Hong because of assigning a different RNTI such as RA-RNTI, G-RNTI, P-RNTI etc.. for each type of traffic or service are well known in the art to prevent error.  Furthermore, Bala discloses a method and system for using a same resource for transmitting data to UEs includes URLLC UE and Embb UE by implement 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414